DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 5, line 2, the limitation “the storage tank” has been changed to –the liquefied gas storage tank—.

Claim 12, last line, the limitation “the storage tank” has been changed to –the liquefied gas storage tank—.

Claim 16, line 2, the limitation “the storage tank” has been changed to –the liquefied gas storage tank—.

Allowable Subject Matter
Claims 1, 2, 5-8, 10-12, 14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination teaches the apparatus according to claim 1, comprising “a second expansion unit configured to expand the third flow to provide an expanded third flow; a second intermediate cooler configured to cool the fourth flow by heat-exchanging with the expanded third flow to provide a cooled fourth flow and a heat-exchanged, expanded third flow; and a third expansion unit configured to expand the cooled fourth flow to provide an expanded, cooled fourth flow, wherein the apparatus is configured to return the expanded, cooled fourth flow to the liquefied gas storage tank and further configured to send the heat-exchanged, expanded third flow to the compressor.”; the prior art of record either alone or in combination teaches the method according to claim 12, comprising “expanding the third flow to provide an expanded third flow; cooling the fourth flow with the expanded third flow to provide a cooled forth flow; and supplying the cooled fourth flow to the liquefied gas storage tank.”.  The closest prior art of record is discussed below.

Ragot (US 2016/0216029) teaches an apparatus (Fig. 1) for reliquefaction of boil-off gas (BOG within line 8) generated in a liquefied gas storage tank (2) provided to a vessel (engine of a ship; see paragraph 0004 for disclosure of the ship and paragraph 0009 for the engine of the ship), the apparatus comprising:
a compressor (4) configured to compress BOG (BOG within line 8) discharged from the storage tank; 
a heat exchanger (10) configured to cool the compressed BOG using additional BOG (additional BOG within line 8) discharged from the storage tank, 

a receiver (phase separator 36) configured to receive a cooled flow (liquid flow within line 41) for holding BOG;
a level control line (line leaving the bottom of receiver 36) configured to discharge BOG from the receiver for regulating a BOG level (liquid level within receiver 36) within the receiver and further configured to divide the BOG discharged from the receiver into at least two flows (annotated by Examiner in Figure 1 as first and second flow) comprising a third flow (annotated by Examiner in Figure 1) and a fourth flow (annotated by Examiner in Figure 1)


    PNG
    media_image1.png
    600
    908
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Ragot.


wherein compressed, cooled BOG (by the external refrigeration) is subsequently passed for internal refrigeration by dividing the flow (116) into at least two flows (120 and 122)  comprising a first flow (122) and a second flow (120);
a first expansion unit (JT valve 128) configured to cool the first flow to provide an expanded first flow (flow leaving valve 128); 
a first intermediate cooler (134) cools the second flow (by the expanded first flow being passed in to 134) remaining after division into the at least two flows using the first flow expanded by the first expansion unit as a refrigerant (expanded first flow).  Using internal refrigeration reduces the load required by the external refrigeration system, thereby leading to less power being consumed by the external refrigeration system.


    PNG
    media_image2.png
    818
    1013
    media_image2.png
    Greyscale

Figure 2:  Fig. 1 of Roberts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763